Citation Nr: 1439358	
Decision Date: 09/04/14    Archive Date: 09/09/14

DOCKET NO.  12-23 102	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUES

1.  Entitlement to an initial rating in excess of 10 percent for ischemic heart disease prior to April 3, 2012, and greater than 30 percent thereafter.

2.  Entitlement to a total disability rating due to individual unemployability.


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


ATTORNEY FOR THE BOARD

R. Connally, Associate Counsel




INTRODUCTION

The Veteran, who is the appellant in this case, had service from January 1970 to September 1971.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a January 2010 decision of the Regional Office (RO) in Nashville, Tennessee, that granted service connection for ischemic heart disease, assigning an initial 10 percent disability evaluation effective January 26, 2010.  The Veteran appealed from the initial rating assigned.

In a July 2012 rating decision, the RO increased the initial rating for ischemic heart disease from 10 to 30 percent, effective April 3, 2012.  The Veteran continued his appeal.  See AB v. Brown, 6 Vet. App. 35 (1993) (a veteran is presumed to be seeking the highest possible rating unless he expressly indicates otherwise).

Consideration of the Veteran's appeal has included review of all documents within the Veteran's Virtual VA and Veterans Benefits Management System (VBMS) paperless claims processing system files.  The documents within these systems include documents relating to the immediate appeal.  The documents are considered to be part of the claims file, and as such have been considered as part of the present appeal.


FINDINGS OF FACT

1.  Prior to April 3, 2012, the Veteran's ischemic heart disease has been manifested by the necessity of continuous medication.

2.  Since April 3, 2012, the Veteran's ischemic heart disease has been manifested by evidence of cardiac hypertrophy on echocardiogram. 

3.  The Veteran is not rendered unable to maintain substantially gainful employment as a result of his service-connected disabilities.
CONCLUSIONS OF LAW

1.  The criteria for a disability rating higher than 10 percent for ischemic heart disease are not met or more nearly approximated for the initial rating period from January 26, 2010 to April 2, 2012.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107, 7104 (West 2002); 38 C.F.R. §§ 3.159, 4.1, 4.3, 4.7, 4.104, Diagnostic Code 7005 (2013).

2.  The criteria for a disability rating higher than 30 percent for ischemic heart disease are not met or more nearly approximated for the initial rating period from April 3, 2012, forward.  38 U.S.C.A. §§ 1155, 5103, 5103A, 7104 (West 2002); 38 C.F.R. §§ 3.159, 4.1, 4.3, 4.7, 4.104, Diagnostic Code 7005 (2013).

3.  The criteria for entitlement to a total disability rating based on individual unemployability have not been met.  38 U.S.C.A. §§ 1155, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.340, 3.655, 4.16 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Initial Rating for Ischemic Heart Disease

The Veteran contends that his service-connected ischemic heart disease is more severe than currently rated (30 percent), and that a rating higher than 10 percent was also warranted prior to April 3, 2012. 

Disability evaluations (ratings) are determined by evaluating the extent to which a veteran's service-connected disability adversely affects his ability to function under the ordinary conditions of daily life, including employment, by comparing the symptomatology with the criteria set forth in the Schedule for Rating Disabilities (Rating Schedule).  38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.2, 4.10 (2013).

In evaluating a disability, the Board considers the current examination reports in light of the whole recorded history to ensure that the current rating accurately reflects the severity of the condition.  The Board has a duty to acknowledge and consider all regulations that are potentially applicable.  Schafrath v. Derwinski,       1 Vet. App. 589 (1991).  The medical as well as industrial history is to be considered, and a full description of the effects of the disability upon ordinary activity is also required.  38 C.F.R. §§ 4.1, 4.2, 4.10.

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  See 38 C.F.R. § 4.7.  Reasonable doubt regarding the degree of disability will be resolved in the veteran's favor.  38 C.F.R. § 4.3.

When a claimant is awarded service connection and assigned an initial disability rating, separate disability ratings may be assigned for separate periods of time in accordance with the facts found. Such separate disability ratings are known as staged ratings.  See Fenderson v. West, 12 Vet. App. 119, 126 (1999) (noting that staged ratings are assigned at the time an initial disability rating is assigned).  Here, the Board will evaluate the issue as an appeal for higher evaluations of the original awards.  In such cases, the severity of the disability at issue is to be considered during the entire period from the initial assignment of the disability rating to the present time.  Id.

The Board has reviewed all the evidence in the Veteran's claims file, with an emphasis on the evidence relevant to this appeal.  Although the Board has an obligation to provide reasons and bases supporting its decision, there is no need to discuss, in detail, every piece of evidence of record.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  Hence, the Board will summarize the relevant evidence where appropriate and the Board's analysis below will focus specifically on what the evidence shows, or fails to show, as to the current appeal.

Analysis

The Veteran's ischemic heart disease was initially rated under 38 C.F.R. § 4.104, Diagnostic Code 7005, as 10 percent disabling, effective January 26, 2010.  A rating of 10 percent under Diagnostic Code 7005, for arteriosclerotic heart disease, is appropriate when a workload of greater than 7 METs but not greater than 10 METs results in dyspnea, fatigue, angina, dizziness, or syncope, or; with evidence of a requirement for continuous medication. 

A rating of 30 percent is assigned when a workload of greater than 5 METs but not greater than 7 METs results in dyspnea, fatigue, angina, dizziness, or syncope, or; evidence of cardiac hypertrophy or dilation on electrocardiogram, echocardiogram, or X-ray.

A rating of 60 percent is assigned when there is more than one episode of acute congestive heart failure in the past year, or; a workload of greater than 3 METs but not greater than 5 METs results in dyspnea, fatigue, angina, dizziness, or syncope, or; left ventricular dysfunction with an ejection fraction of 30 to 50 percent.  

A rating of 100 percent is assigned for chronic congestive heart failure, or; a workload of 3 METs or less results in dyspnea, fatigue, angina, dizziness, or syncope, or; left ventricular dysfunction with an ejection fraction of less than 30 percent.

One MET is defined as the energy cost of standing quietly at rest and represents an oxygen uptake of 3.5 milliliters per kilogram of body weight per minute.  When the level of METs at which dyspnea, fatigue, angina, dizziness, or syncope develops is required for evaluation, and a laboratory determination cannot be done for medical reasons, an estimation by a medical examiner of the level of activity (expressed in METs and supported by specific examples, such as slow stair climbing or shoveling snow) that results in dyspnea, fatigue, angina, dizziness, or syncope may be used. 38 C.F.R. § 4.104, Note (2). 

The Board notes that the RO granted a "staged" 30 percent rating, effective April 3, 2012, due to the evidence of increased ischemic heart disease symptoms, as confirmed by the VA examination in April 2012.  The Board has considered the propriety of such staging and finds, for the reasons stated below, that the established staged rating is warranted.  The Board has determined that the record supports staged ratings of not higher than 10 percent for the period from January 26, 2010 to April 2, 2012; and no higher than 30 percent from April 3, 2012, forward.

After a review of all the evidence, the Board finds that for the initial rating period from January 26, 2010 to April 2, 2012, ischemic heart disease manifested by the Veteran's requirement for continuous medication.  

The April 2010 VA examination for ischemic heart disease demonstrated that the Veteran's level of METs was 11.3, the left ventricular ejection fraction was 60 to 65 percent, that the Veteran had a need for continuous medication, and no evidence of congestive heart failure.  Because the symptoms do not reach the 30 percent level (i.e., a workload of greater than 5 METs but not greater than 7 METs results in dyspnea, fatigue, angina, dizziness, or syncope; or, with evidence of cardiac hypertrophy or dilation on electrocardiogram, echocardiogram, or X-ray) prior to April 2, 2012, ischemic heart disease most nearly approximated the criteria for 10 percent under Diagnostic Code 7005 during that period.  38 C.F.R. § 4.104.  

On April 3, 2012, the Veteran underwent a VA medical examination, which reflects the first evidence of record showing that the level of ischemic heart disease impairment had increased.  The April 2012 VA examination revealed symptoms of dyspnea and angina with mild exertion, evidence via echocardiogram of cardiac hypertrophy or dilation, left ventricular ejection fraction between 65 and 70 percent, the necessity of continuous medication, and that the Veteran had no history of congestive heart failure.  Even though exercise testing could not be completed during the time of this examination, the Veteran verbally attested to symptoms that resulted in a METs rating between 1 and 3 with symptoms of angina and dyspnea.  The VA examiner explained that this METs level may not reflect the current capacity of the heart and it is not medically possible to state (without resort to mere speculation) what the METs level assigned to only the Veteran's heart would be.  The VA examiner further stated that the Veteran's good ejection fraction and low cardiac METs due to angina or angina equivalent symptoms is at least as likely due to his small coronary vessels disease.  Thus, while the Veteran's subjective symptoms, i.e. a MET estimate ranging from 1 and 3, met the criteria for assignment of a 100 percent rating under DC 7005, the Board notes that such symptoms have been attributed to a non-service connected disorder.  See DC 7005, Note.

Considering the evidence of record, there is no basis for an increased disability rating for the Veteran's service-connected disability.  In order to find that a 60 percent rating is appropriate under DC 7005, there must be evidence of acute congestive heart failure in the past year, or left ventricular dysfunction with an ejection fraction between 30 and 50 percent, or a workload of 5 METs or less resulting in either dyspnea, fatigue, angina, dizziness, or syncope.  See 38 C.F.R. § 4.104, DC 7005.  Moreover, the Veteran's left ventricular fraction has constantly been measured as greater than 50 percent and there is no evidence of congestive heart failure in the record.  Finally, upon VA examination, METs testing showed that the Veteran did not experience any of the applicable symptoms with a workload of 5 or less METs.  To the extent that the Veteran contends that his service-connected ischemic heart disease has been more disabling than the currently assigned rating reflects, the Board notes that he is competent to endorse symptoms such as chest pain and shortness of breath.  However, these symptoms are already contemplated by the rating schedule in the form of angina and dyspnea.  In addition, it is significant that symptoms of frequent chest pain have been attributed to the Veteran's abuse of cocaine.  The Board has also considered whether a higher rating may be warranted under an alternative code, and finds that as the Veteran has been diagnosed with ischemic heart disease, DC 7005 remains the most appropriate code under which to rate the service connected disability.  See Butts v. Brown, 5 Vet. App. 532 (1993).

In conclusion, the preponderance of the evidence is against an initial rating for ischemic heart disease greater than 10 percent for the period of January 26, 2010 to April 2, 2012, and 30 percent from April 3, 2012, thereafter.  See 38 C.F.R. § 4.104.  As such, the benefit of the doubt doctrine is inapplicable and the Veteran's claim must be denied.  38 C.F.R. §§ 3.102, 4.3.




Total Disability Due to Individual Unemployability

The Veteran contends that he is entitled to a total disability rating due to individual unemployability (TDIU).  In part, the Veteran claims that his heart condition and medications prescribed prevent him from being able to stay awake on the job.  He has previously claimed that he had to quit his job at a VA Medical Center because he had a heart attack.  

TDIU may be assigned where the schedular rating is less than total, when it is found that the disabled person is unable to secure or follow a substantially gainful occupation as a result of a single service-connected disability ratable at 60 percent or more, or as a result of two or more disabilities, provided at least one disability is ratable at 40 percent or more, and there is sufficient additional service-connected disability to bring the combined rating to 70 percent or more.  38 C.F.R. §§ 3.340, 3.34l, 4.16(a) (2013).  Where the combined rating percentage requirements are not met, entitlement to the benefits may be nonetheless considered when the veteran is unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities.  38 C.F.R. § 4.16(b).

Marginal employment shall not be considered substantially gainful employment, and generally shall be deemed to exist when a veteran's earned income does not exceed the amount established by the U.S. Department of Commerce, Bureau of the Census, as the poverty threshold for one person.  Marginal employment may also be held to exist, on a facts-found basis (includes but is not limited to employment in a protected environment such as a family business or sheltered workshop), when earned annual income exceeds the poverty threshold.  Consideration shall be given in all claims to the nature of the employment and the reason for termination.  38 C.F.R. § 4.16(a).  The central inquiry is, "whether the veteran's service-connected disabilities alone are of sufficient severity to produce unemployability."  Hatlestad v. Brown, 5 Vet. App. 524, 529 (1993).  Neither nonservice-connected disabilities nor advancing age may be considered in the determination.  38 C.F.R. §§ 3.341, 4.19 (2009); Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993).

A claim for TDIU is essentially a claim for an increased rating insofar as it acts as alternate way to obtain a total disability rating without recourse to a 100 percent evaluation under the rating schedule.  Norris v. West, 12 Vet. App. 413, 420-21 (1999).  The Board finds that the Veteran does not qualify for TDIU based on the probative medical opinion provided in the May 2012 VA examination addendum.  The VA examiner opined that even though the Veteran has ischemic heart disease, which is stable with good ejection fraction, his frequent chest pain is most likely due to his continuous illegal substance abuse that mimics cardiac chest pain.  The VA examiner concluded that his service-connected ischemic heart disease does not render him unable to gain and maintain a gainful physical or sedentary employment. 

The Veteran does not meet the schedular requirements for an award of TDIU under 4.16(a).  Additionally, the Board finds that because he has not shown to be unemployed due to service-connected disabilities, referral for extraschedular TDIU under 4.16(b) is not warranted.

Because the preponderance of the evidence is against the claim, the benefit-of-the-doubt doctrine does not apply, and the claim for entitlement to TDIU must be denied.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990); Ortiz v. Principi, 274 F. 3d 1361 (Fed. Cir. 2001).

Extraschedular Consideration

The Board has also considered whether referral for an extraschedular rating is warranted for the service-connected ischemic heart disease.  The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Thun v. Peake, 22 Vet. App. 111 (2008).  Therefore, initially, there must be a comparison between the level of severity and symptomatology of the Veteran's service-connected disability with the established criteria found in the rating schedule for that disability.  If the criteria reasonably describe the Veteran's disability level and symptomatology, then the Veteran's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required.  Id. at 115.

Here, the schedular rating criteria used to rate the Veteran's service-connected ischemic heart disease above, reasonably describe and assess the Veteran's disability level and symptomatology.  The criteria rate the disability on the basis of certain METs levels resulting in symptoms of dyspnea, fatigue, angina, dizziness, or syncope or evidence of cardiac hypertrophy or dilation on electrocardiogram, echocardiogram, or X-ray; thus, the demonstrated manifestations specifically associated with his service-connected ischemic heart disease - namely chest pain and shortness of breath - are contemplated by the provisions of the rating schedule.  As noted, symptoms of frequent chest pain have been attributed to non-service-connected disability.  As the Veteran's disability picture for the entire appeal period is contemplated by the rating schedule, the assigned schedular evaluation is adequate.  For these reasons, the Board finds that the schedular rating criteria is adequate to rate the Veteran's ischemic heart disease, and referral for consideration of an extra-schedular evaluation is not warranted.

Duties to Notify and Assist

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2013).  The Veteran's appeal arises from an appeal of the initial evaluation following the grant of service connection.  Once service connection is granted the claim is substantiated, additional notice is not required.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007); 38 C.F.R. § 3.159(b)(3)(i) (no duty to provide notice upon receipt of a notice of disagreement); VAOPGCPREC 8-2003 (in which the VA General Counsel interpreted that separate notification is not required for "downstream" issues following a service connection grant, such as initial rating and effective date claims.  The Veteran was also provided a VCAA notice regarding development of his total disability based on individual unemployability claim in May 2013.  Based on the foregoing, adequate notice was provided to the Veteran prior to the transfer and certification of this case to the Board and complied with the requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b), and no further notice is needed under VCAA.

Next, VA has a duty to assist a veteran in the development of the claim.  To that end, VA must make reasonable efforts to assist the claimant in obtaining evidence necessary to substantiate the claim for the benefit sought, unless no reasonable possibility exists that such assistance would aid in substantiating the claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159; see Golz v. Shinseki, 590 F.3d 1317, 1320-21 (2010) (stating that the "duty to assist is not boundless in its scope" and "not all medical records . . . must be sought - only those that are relevant to the veteran's claim").  Here, service records have been obtained as have records of VA treatment.  Based on the foregoing, the Board finds that VA has met its duty to assist with regard to records development.

The Veteran was afforded VA examinations with respect to his claim in April 2010 and April 2012.  During those examinations, the VA examiners conducted physical examinations of the Veteran with diagnostic testing, were provided the claims file for review, took down the Veteran's history, considered the lay evidence presented, laid factual foundations for the conclusions reached, and reached conclusions and offered opinions based on history and examinations that are consistent with the record.  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination or opinion has been met regarding the matter of service connection for ischemic heart disease.  38 C.F.R. § 3.159(c)(4); Sickels v. Shinseki, 643 F.3d 1362 (Fed. Cir. 2011) (holding that the Board is entitled to presume the competence of a VA examiner and the adequacy of their opinion).

All necessary development has been accomplished; therefore, appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  In addition to the evidence discussed above, the Veteran's statements in support of the claim are also of record.  The Board has carefully considered such statements, and concludes that no available outstanding evidence has been identified.  Additionally, the Board has reviewed the medical records for references to additional treatment reports not of record, but has found nothing to suggest that there is any outstanding evidence with respect to the Veteran's claim.  For these reasons, the Board finds that the duties to notify and assist the Veteran in the development of this claim have been met, so that no further notice or assistance to the Veteran is required to fulfill VA's duty to assist.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001).


ORDER

Entitlement to an initial rating in excess of 10 percent for ischemic heart disease prior to April 3, 2012, and greater than 30 percent thereafter is denied.

Entitlement to a total disability rating due to individual unemployability is denied.




____________________________________________
M. TENNER
Veterans Law Judge, Board of Veterans' Appeals
Department of Veterans Affairs


